 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9   Neil Ryan Mente,                                  No. CV-18-03019-PHX-JGZ
10                   Petitioner,                       ORDER
11   v.
12   Attorney General of the State of Arizona, et
     al.,
13
                     Respondents.
14
15          Before the Court is Magistrate Judge Ferraro’s Report and Recommendation (R&R)
16   recommending that the District Court dismiss Petitioner’s Petition for Writ of Habeas

17   Corpus. Petitioner was mailed a copy of the R&R on August 21, 2019, and has not filed
18   an objection.

19          When reviewing a Magistrate Judge's Report and Recommendation, this Court

20   “shall make a de novo determination of those portions of the report . . . to which objection
21   is made,” and “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C); see also

23   Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991) (citing Britt v. Simi Valley Unified

24   Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983)). Failure to object to a Magistrate Judge's

25   recommendation relieves the Court of conducting de novo review of the Magistrate Judge's

26   factual findings; the Court then may decide the dispositive motion on the applicable law.
27   Orand v. United States, 602 F.2d 207, 208 (9th Cir. 1979) (citing Campbell v. United States
28   Dist. Ct., 501 F.2d 196 (9th Cir. 1974)). Having reviewed the record in this case, the Court
 1   will adopt Magistrate Judge Ferraro’s recommendation. See 28 U.S.C. § 636(b)(1); Fed.
 2   R. Civ. P. 72; Thomas v. Arn, 474 U.S. 140, 149–54 (1985).
 3          Petitioner must obtain a certificate of appealability (COA) before he may appeal this
 4   Court’s judgment. See 28 U.S.C. §2253(c); Fed. R. App. P. 22(b)(1); Rule 11(a) of the
 5   Rules Governing Section 2254 Cases. “The district court must issue or deny a certification
 6   of appealability when it enters a final order adverse to the applicant.” Rule 11(a) of the
 7   Rules Governing Section 2254 Cases. Pursuant to 28 U.S.C. § 2253(c)(2), a COA may
 8   issue only when the petitioner “has made a substantial showing of the denial of a
 9   constitutional right.” The court must indicate which specific issues satisfy this showing.
10   See 28 U.S.C. §2253(c)(3). With respect to claims rejected on the merits, a petitioner “must
11   demonstrate that reasonable jurists would find the district court’s assessment of the
12   constitutional claims debatable or wrong.” Slack v. McDaniel, 529 U.S. 473, 484 (2000).
13   For procedural rulings, a COA will issue only if reasonable jurists could debate whether
14   the petition states a valid claim of the denial of a constitutional right and whether the court’s
15   procedural ruling was correct. Id. Upon review of the record in light of the standards for
16   granting a certificate of appealability, the Court concludes that a certificate shall not issue,
17   as the resolution of the petition is not debatable among reasonable jurists. Accordingly,
18          IT IS ORDERED that Judge Ferraro’s R&R (Doc. 24) is ADOPTED.
19          IT IS FURTHER ORDERED that Petitioner’s Amended Petition for Writ of Habeas
20   Corpus (Doc. 9) is DENIED. The Clerk of the Court is direct to enter judgment and close
21   the file in this action.
22          Dated this 13th day of September, 2019.
23
24
25
26
27
28


                                                   -2-
